Citation Nr: 1215517	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including, but not limited to, recurrent depressive disorder, panic disorder, bipolar disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant served on active duty for one month from February 2001 to March 2001.  She was found unfit for service and administratively discharged.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied service connection for major depression, recurrent, severe, without psychotic features; panic disorder with agoraphobia; bipolar disorder, mixed exacerbation with psychotic features in remission; and PTSD (claimed as PTSD, bipolar, anxiety).  

In January 2012, the appellant and her husband testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting at the Board in Washington, D.C.  A transcript of this testimony is associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she acquired a psychiatric disability during basic training, as a result of harassment by male superior officers.  The appellant admits that she was treated for some depression and anxiety in 2000, prior to service, but asserts that her currently diagnosed disabilities of bipolar disorder and major depressive disorder had their onset during service.  

A review of the claims file shows that the appellant was first treated in September 2000, by Dr. H, for symptoms of depressed mood, anxiety and loss of appetite.  Dr. H's records from September 2000 reveal that the appellant reported that she had been depressed for approximately three years.  She also reported that until the age of 15, she was a good student, but that since that time, she developed a social phobia where she became increasingly afraid to be around people, and she also reported that she was date raped by a former boyfriend.  The appellant reported panic attacks and indicated that she had become increasingly more isolated and depressed.  She also stated that she had become increasingly paranoid thinking that people were talking about her.  She reported mood swings, and at times, she became, hyperactive, but without manic events.  She reported occasional suicidal ideations and other instances of date rate, once at 16 when she had been drinking too much, and another incident at age 17.  The diagnosis was depressive disorder NOS (not otherwise specified); rule out major depressive disorder; rule out bipolar affective disorder, Type II; and social phobia.  

Records obtained from the Social Security Administration (SSA) in conjunction with the appellant's claim for SSA disability benefits show that the appellant reported receiving treatment from Dr. H for social anxiety from November 2000 until February 2001.  

Service treatment records (STRs) reveal that the Veteran underwent a enlistment examination in August 1999, prior to receiving treatment from Dr. H in September 2000, and approximately a year and a half prior to entering service in February 2001.  The August 1999 examination report does not include any complaints of depression, social phobia, anxiety, or any other psychiatric symptoms, and it does not indicate that the Veteran had any known psychiatric illness at that time.  Importantly, this examination was conducted a year and a half prior to the mental health treatment provided by Dr. H. in September 2000 as noted above.  

STRs further note that the appellant was recommended for discharge after only one month of basic training due to her failure to adjust to military life and her depression.  In a March 2001 self-referral for a mental health evaluation, the appellant reported that she was very depressed, which caused her to cry, and then hyperventilate.  The appellant further noted that she had been crying over everything lately.  In response, her commander commented on the referral form that during the appellant's first week of training, she had not performed poorly, and there were no problems that the chain of command was aware of up to that point.  A March 2001 Report of Mental Status Evaluation noted that the appellant's mood and affect were anxious and depressed, although her behavior was normal and her thinking process was clear.  She was alert and oriented and thought content was normal.  The Axis I diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that the appellant appeared emotionally unable to handle the training environment.  The examiner also noted that the appellant had a past history of problems in relationships leading to depressed mood and suicidal thoughts.  The examiner recommended that the appellant be separated from the service, or she could become a further training distraction and safety risk.  In a March 2001 statement, the appellant stated:

I have social anxiety disorder and depression.  I was on medication, and realized when I came here I'm not strong enough to make it without it.  I'm tired of all the drill-sgt's making fun of me and calling me stupid.  I can't help that I can't think straight.  I just need to get my life straight and gain some sanity before I make any big choices.

Post service treatment records show that the appellant was hospitalized in July 2002.  She presented with worsening anxiety and depression, suicidal ideation, and panic.  She reported that her situation was "getting out of control."  The admission report of history and physical from July 2, 2002 notes that the appellant had a history of anxiety and panic disorder with apparently escalating anxiety in the context of family stressors and problems at work.  She had extreme panic at work.  The initial impression was major depression, recurrent, severe without psychotic features; panic disorder with agoraphobia.  

During the one-week hospital stay, however, it was determined that the appellant had a diagnosis of bipolar disorder.  The discharge summary included an Axis I diagnoses of bipolar disorder, mixed exacerbation with psychotic features in remission.

The appellant was admitted again for five days in August 2002 with escalating psychotic symptoms, irritability, hopelessness and helplessness.  She had been over using Lortab as well as overusing Klonopin.  During the admission, she was detoxed off the Klonopin and was started on Effexor.  Examination prior to discharge noted a post psychiatric history of treatment since age 17, with symptoms since age 15 consistent with bipolar picture as well as some posttraumatic stress symptoms from 2 previous rapes, one at age 15 and one at age 17.  

The appellant was admitted again for 10 days in October 2002 with worsening depression and suicidal ideation.  The admission examination report noted that the appellant had a long history of bipolar disorder and PTSD.  The discharge diagnosis was bipolar disorder, mixed exacerbation with psychotic features in partial remission; personality disorder, severe in partial remission.

More recent medical evidence continues to show treatment for bipolar disorder, major depressive disorder, and anxiety disorder.  SSA records show that the appellant first became disabled for SSA purposes when she stopped working in August 2002.  These records also note, however, that the appellant acknowledged that the condition first bothered her in September 2000, and that since that time, she had trouble keeping jobs.  

At her video conference in January 2012, however, the appellant testified that prior to service, her symptoms were mild, and that she did not actually have bipolar disorder or major depressive disorder until service.  She testified that she was just a little depressed prior to service, but that the harassment she received in service changed her life forever.  She testified that the rapes prior to service did not affect her in the same way that the harassment in service affected her.  The appellant's husband also testified that the appellant had a difficult time discussing her experiences in service, but did not have a difficult time discussing her pre-service date rapes.  Finally, the appellant testified that she came out of service a different person, and believes that her experiences in service caused her current disabilities.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. 

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel  concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In sum, when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) . 

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  Evidence of the appellant being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

While there is a service entrance examination dated in 1999 from the appellant's attempt to enlist in the Air Force, the evidence of record does not include an entrance examination contemporaneous in time with her enlistment into the Army.  On remand, VA should attempt to obtain the entrance examination as well as her complete service personnel records.  

The Veteran should also be asked to provide or identify medical records that have not already been associated with the record.  

In addition, as the Veteran has asserted that she was personally assaulted in service, she should be provided with the appropriate notice pursuant to the Veterans Claims Assistance Act and asked to complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.

It is also noted that the Veteran identified a friend, J.L., as someone who may be able to provide information relevant to her claim.  See statement of the Veteran dated in June 2006.  On remand, the RO should inform the appellant that she can provide a statement from J.L.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant either submit or sufficiently identify any private medical records not already of record pertaining to the disabilities at issue.  The RO/AMC should then attempt to obtain evidence that is identified as relevant by the appellant, provided that any necessary authorization forms are completed.  If any identified records are not ultimately obtained, the appellant should be notified of this pursuant to 38 C.F.R. § 3.159(e) .

2.  Provide the Veteran with notice informing her how she can substantiate her claim based on in-service personal assault pursuant to the Veterans Claims Assistance Act.  

Also, request that she complete a VA Form 21-0781a Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.

Also, inform the appellant that she can submit a statement from her friend, J.L.  

3.  Request through the appropriate agency or agencies a copy of the Veteran's 2001 Army enlistment examination.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  She should also be provided with notice of alternate sources of evidence that she can submit such as statements from service medical personnel, certified "buddy" statements or affidavits, etc.  See M21-1MR, Part III, Subpart iii., Chapter 2, Sec. E.27.b.  The Veteran must then be given an opportunity to respond.  

A complete rationale for all opinions proffered must be included in the report provided. 

4.  Request the Veteran's complete service personnel records.  All attempts to fulfill this development should be documented in the claims file.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Then readjudicate the appellant's claim after ensuring that the other development described above has been fully accomplished and after taking any other development action deemed warranted.  If the benefits sought remain denied, the appellant and her representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


